Citation Nr: 1244310	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-17 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 percent for orthopedic manifestations of service-connected degenerative disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy.  

3.  Entitlement to an initial compensable evaluation for right leg radiculopathy associated with degenerative disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy, for the period prior to July 14, 2007.  

4.  Entitlement to an evaluation in excess of 10 percent for right leg radiculopathy associated with degenerative disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy, for the period prior beginning on July 14, 2007.  

5.  Entitlement to an initial compensable evaluation for left lower extremity radiculopathy associated with degenerative disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy, for the period prior to September 1, 2010.  

6.  Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy associated with degenerative disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy, for the period beginning on September 1, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from April 2002 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In August 2006, the RO denied a claim for service connection for PTSD.  In March 2007, the RO granted service connection for degenerative disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy, evaluated as 20 percent disabling (with an evaluation of 100 percent based on convalescence under 38 C.F.R. § 4.30 between February and June of 2007).  The RO assigned separate 10 percent ratings for radiculopathy of the right leg and left lower extremity, both associated with degenerative disc disease of the lumbar spine, in January 2008 and April 2011 rating decisions.  In June 2007, the RO denied a claim for service connection for an acquired psychiatric disorder.  In May 2010, The Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington DC, for additional development.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  Prior to September 1, 2010, the Veteran's disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy resulted in forward flexion of the thoracolumbar spine limited to no less than 35 degrees and did not result in ankylosis or in incapacitating episodes totaling 2 weeks or more in a 12 month period

2.  Beginning on September 1, 2010, the Veteran's disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy resulted in forward flexion of the thoracolumbar spine limited to 30 degrees but did not result in ankylosis or in incapacitating episodes totaling 2 weeks or more in a 12 month period.  

3.  Prior to February 15, 2007, right leg radiculopathy associated with disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy did not result in mild or greater incomplete paralysis or neuritis of the right sciatic nerve.  

4.  Beginning on February 15, 2007, right leg radiculopathy associated with disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy resulted in no more than mild incomplete paralysis or neuritis of the right sciatic nerve.  

5.  Prior to December 18, 2007, left lower extremity radiculopathy associated with disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy did not result in mild or greater incomplete paralysis or neuritis of the left external popliteal nerve.  

6.  Beginning on December 18, 2007, left lower extremity radiculopathy associated with disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy resulted in no more than mild incomplete paralysis or neuritis of the left external popliteal nerve.  


CONCLUSIONS OF LAW

1.  Prior to September 1, 2010, the criteria for an evaluation higher than 20 percent, for orthopedic manifestations of the disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a Diagnostic Code 5243 (2012).  

2.  Beginning on September 1, 2010, the criteria for a 40 percent evaluation, but no higher, were met for orthopedic manifestations of disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a Diagnostic Code 5243 (2012).  

3.  Prior to February 15, 2007, the criteria for a compensable evaluation for right leg radiculopathy associated with disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.123, 4.124a Diagnostic Code 8620 (2012).  

4.  Beginning on February 15, 2007, the criteria for a 10 percent evaluation, but no higher, were met for right leg radiculopathy associated with disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.123, 4.124a Diagnostic Code 8620 (2012).  

5.  Prior to December 18, 2007, the criteria for a compensable evaluation for left lower extremity radiculopathy associated with disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a Diagnostic Code 8521 (2012).  

6.  Beginning on December 18, 2007,  the criteria for a 10 percent evaluation, but no higher, were met for left lower extremity radiculopathy associated with disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.124a Diagnostic Code 8521 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Those parts of the appeal deciding in the instant decision arise from the RO decision that granted service connection for the lumbar spine disability.  As VCAA notice requirements are triggered by the receipt of the claim, the notice required is that required for a claim of entitlement to service connection.  That duty to notify was satisfied by way of two letters sent to the Veteran in March 2006 that fully addressed all three notice elements and were sent prior to the initial RO decision in this matter.  Those letters informed the Veteran of what evidence was required to substantiate the claims, including with regard to disability ratings and effective dates, and of his and VA's respective duties for obtaining evidence.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained all relevant service and VA treatment records.  VA afforded him examinations in September 2007 and September 2010.  

The examinations provided are adequate because the examiners considered the relevant history of his disability, described the disability in sufficient detail, and provided analysis for conclusions reached, when necessary.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  It is recognized that the RO asked for an additional examination after the September 2010 examination because the RO did not consider the report by the 2010 examiner to sufficiently address whether the Veteran had additional loss of range of motion after three repetitions of motion.  However, what the examiner determined was sufficient and, indeed, was favorable to the Veteran's assertion that a higher rating was warranted.  The examiner stated that repetitions of the motion were not possible because of pain and muscle spasm suffered by the Veteran.  It is also noted that in this decision, the Board grants the maximum schedular rating based on limitation of motion so no additional findings are necessary.  For these reasons, the Board finds that the lack of measurements after repetitions of motion during the September 2010 has no bearing on the adequacy of that examination.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine (General Formula) or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.  

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.  Id.  

The General Formula provides that a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine is assigned a 50 percent rating.  Id.  

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id at Note (5). 

The General Formula directs raters that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the cervical spine is 340 degrees, and the normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Once the maximum rating for limitation of motion for the given joint is reached, § 4.40 and § 4.45 do not provide for a higher rating due to the DeLuca factors.  Id.  

VA first afforded the Veteran a relevant medical examination in January 2006.  The Veteran reported constant dull ache in his lower back with increased discomfort with prolonged standing and activity.  He also reported occasional pain radiating into his legs.  

Physical examination revealed good strength and muscle tone of his back and no tenderness on palpation.  The examiner stated that there was evidence of loss of normal curvature of the lower back.  Range of motion revealed discomfort on thoracolumbar flexion of 45 degrees.  Forward flexion was measured as from 0 to 45 degrees, extension from 0 to 30 degrees, rotation form 0 to 45 degrees to the left and the right, and lateral flexion from 0 to 30 degrees to the left and the right.  The examiner included objective findings of no evidence of additional limitation by any of the factors found at 38 C.F.R. § 4.40 and § 4.45, including on repetitive motion.  

VA next afforded the Veteran an examination of his spine in April 2006.  He reported constant lower back pain of maximum intensity.  The examiner stated that there was a history of 3 to 4 episodes of excruciating back pain during the past 12 months.  The examiner described this as requiring the Veteran to rest at home and take extra medication.  There is no finding that the bedrest was prescribed by a physician.  The examiner did not state the duration of these episodes.  

Physical examination revealed no spasms or tenderness and he had normal lumbar lordosis.  Range of motion was measured to 35 degrees of forward flexion, 10 degrees of extension, and 10 degrees of lateral extension and flexion to the left and right.  The examiner stated that there was a complaint of pain at the end point of extension and forward flexion.  The examiner also provided a finding that functional loss due to subjective complaint of pain was absent and that there was no evidence of incoordination, weakness, or fatigability.  

The Veteran next underwent a VA examination in September 2007.  Physical examination revealed tenderness on palpation of the lumbar spine; there was no paraspinal spasm.  There are no range of motion study results in the report, only a notation the Veteran reported that repetitive motion increased his back pain.  Rather the examination primarily addressed neurologic manifestations of his lumbar spine disability.  Those results are discussed later in the instant decision.  The examiner stated that there was a history of one episode of incapacitating back pain in the last 12 months that lasted 4 to 5 days.  There was no paraspinal spasm.  

As far as orthopedic manifestations of his lumbar spine disability, the evidence just listed is against a finding that his lumbar spine disability approximated the criteria for a 40 percent rating for orthopedic manifestations under the General Formula.  He was never found to have ankylosis or forward flexion of the thoracolumbar spine limited to 30 degrees or less.  The examiner provided sufficient findings as to the DeLuca factors, but those findings show that pain was at the endpoint of forward flexion, hence there was no further limitation of motion due to the pain.  Nor was there any functional loss due to incoordination, weakness, or fatigability.  Although the examiner did not expressly state that multiple repetitions of motion were performed, the Board finds that the statement regarding no functional loss due to fatigability is sufficient for it to conclude that the DeLuca factors did not result in additional loss of function on repetitive motion.  For these reasons, the Board finds that his lumbar spine disability did not approximate the criteria for a rating higher than 20 percent under the general formula, for orthopedic manifestations, prior to the date of the examination in September 2010, the next evidence that addressed such manifestation.  

In the September 2010 examination report, the examiner indicated review of the claims file, recounted a relevant history of the disability, and provided detailed findings from the physical examination.  Range of motion of the thoracolumbar spine was measured as from 0 to 35 degrees of forward flexion, 0 to 15 degrees of extension, and 0 to 10 degrees of lateral flexion, to the right and left.  There was objective evidence of pain on active range of motion and there was objective evidence of pain following repetitive motion.  In response to a question as to whether there was additional limitation after three repetitions of range of motion, the examiner stated that such testing was not possible because of severe pain and muscle spasm.  

As to any evidence of incapacitating episodes, the examiner stated that the Veteran had one day of severe pain and spasm that kept him housebound in a 12 month period but these have become more frequent in the past year and now occur monthly.  

The explanation in DeLuca along with the regulatory language found at 38 C.F.R. § 4.40 and § 4.45 make clear that functional loss due to pain is to be compensated.  Here, active forward flexion was measured to 35 degrees, 5 degrees greater than the forward flexion specified in the criteria for a 40 percent rating.  Significantly, that motion was described as accompanied with pain and the examiner indicated that additional limitation of motion after three repetitions could not be determined because the Veteran was unable to perform the tests due to severe pain and muscle spasm.  

This is compelling evidence that the Veteran had additional functional limitation of forward flexion that approximates the criteria for a 40 percent rating.  In other words, if three repetitions could not be completed due to pain, and the results without those three repetitions were only 5 degrees outside of the range for a 40 percent rating, it follows that his additional loss of motion due to pain resulted in forward flexion of 30 degrees or less, and therefore approximated the criteria for a 40 percent rating.  To find otherwise would lead to the absurd conclusion that if a Veteran had such significant pain that he or she could not repeat the motion for three repetitions then a higher rating could not be assigned because no measurements were taken after three repetitions.  

Based on the September 1, 2010 examination findings, the Board concludes that a 40 percent rating for orthopedic manifestations of his lumbar spine disability is warranted from the date of that examination.  

Neither the September 2010 examination report, nor any other evidence of record shows that the Veteran has had ankylosis of the thoracolumbar spine.  Hence, a rating higher than 40 percent is not warranted for orthopedic manifestations of his service connected lumbar spine disability under the General Formula for any period of time on appeal.  

As the RO explained to the Veteran in the April 2011 rating decision, in which it established a 10 percent rating for left lower extremity radiculopathy, no further action on the Veteran's part was required in response to that rating; i.e., he was not required to initiate an appeal of that issue in order to have the Board consider it.  The RO explained that the radiculopathy issue was an inferred issue and intertwined with his claim for an increased evaluation for his lumbar spine disability.  Actually, he did not have a claim for an increased rating.  Rather in April 2007 he disagreed with the rating assigned in the March 2007 decision that granted service connection for his lumbar spine disability.  However, the RO was correct in informing him that he need take no additional action with regard to the left lower extremity radiculopathy issue (the same reasoning applies to the right leg radiculopathy issue).  

Given that the rating criteria directs the rater to evaluate any neurologic abnormalities due to a spine disability under appropriate diagnostic codes, and that the 10 percent ratings are in place for radiculopathy resulting from his spine disability, the Board must address whether higher ratings are warranted for those manifestations as they are part and parcel to his service-connected lumbar spine disability.  Hence, when he appealed the initial rating assigned for his service connected lumbar spine disability; he necessarily was seeking the highest combined rating for disability resulting from that condition, regardless as to how such evaluation was determined.  The Board has jurisdiction over all ratings assigned for that disability, including whether staging of ratings is appropriate.  To not exercise that jurisdiction would be to only partially adjudicate his appeal.

The RO assigned the neurologic rating for the Veteran's right leg radiculopathy under the criteria found at 38 U.S.C.A. § 4.123 and 4.124a, Diagnostic Code 8620, for neuritis of the sciatic nerve.  It assigned the neurologic rating for the Veteran's left leg radiculopathy under the criteria found at 38 U.S.C.A. § 4.124a, Diagnostic Code 8521, for incomplete paralysis of the external popliteal nerve.  The Board finds no more appropriate criteria but has considered the criteria for neuritis of and for incomplete paralysis for both legs, with regard to the respective identified nerves.  

In its discussion the Board has generally retained the RO's description of the left and right sided radiculopathy as of the "right leg" and of the "left lower extremity," realizing that the distinction is not of particular significance for the purposes of discussion.   

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain - at times excruciating, is rated on the same scale provided for paralysis of the nerve involved, with a maximum equal to the percentage for severe, incomplete paralysis.  38 C.F.R. § 4.123.  

The evaluation of the same disability or the same manifestations of the disability under different diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  To do so is to 'pyramid' the ratings.  In cases where the record reflects that the individual has multiple symptoms due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations", permitting separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  Here, the Board has determined that the symptomatology of neuritis overlaps that of paralysis and hence ratings for neuritis and for paralysis of the respective nerve cannot be assigned together.  

As to the right sciatic nerve, complete paralysis of the sciatic nerve, where the foot dangles or drops, there is no active movement possible of muscles below the knee, flexion of the knee is weakened or lost - an 80 percent rating is assigned.  Id.  Where there is severe incomplete paralysis of the sciatic nerve a 40 percent rating is assigned.  Id.  Where there is moderate incomplete paralysis of the sciatic nerve a 20 percent rating is assigned.  Id.  Where there is mild incomplete paralysis of the sciatic nerve a 10 percent rating is assigned.  Id.  

As to the left external popliteal nerve, complete paralysis of the external popliteal nerve, consisting of foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes - a 40 percent rating is assigned.  Id.  Where there is severe incomplete paralysis of the external popliteal nerve a 30 percent rating is assigned.  Id.  Where there is moderate incomplete paralysis of the external popliteal nerve nerve a 20 percent rating is assigned.  Id.  Where there is mild incomplete paralysis of the external popliteal nerve a 10 percent rating is assigned.  Id.  

The terms "severe," "moderate," and "mild" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The January 2006 general medical evaluation report lists that his deep tendon reflexes were 2 plus out of 4 and symmetrical.  Vibratory and proprioception remained intact and there was no evidence of sensory or motor impairment.  The April 2006 general medical examination found the Veteran neurologically intact and symmetric with regard to vibration, proprioception, and monofilament findings.  Those findings are evidence against assigning any rating for neurologic abnormality of either lower extremity.  

On February 15 2007, the Veteran was admitted for right L5-S1 diskectomy following complaints of right lower extremity pain.  March 7, 2007 neurosurgery outpatient treatment notes document that he continued to have right leg symptoms including pain and numbness.  Knee jerk was 2 plus and equal but right ankle jerk was absent on the right compared to 1 to 2 plus on the left.  April 2007 treatment notes document that he complained of persistent numbness in the right lateral foot with mild decrease to light touch in that area.  

September 2007 examination found bilateral patellar and Achilles reflexes of 2 plus out of 4.  Distal sensation was intact.  He had no long-track signs, no Babinski, and no clonus.  Muscle strength was 5 out of 5 and equal bilaterally.  Laseque sign was negative however he was unable to straight leg raise past 10 degrees on the right and only to approximately 30 degrees on the left without eliciting some painful symptoms, but those were limited to his lumbar spine.  In a January 2008 opinion, the examiner who examined him in September 2007 stated that he had radicular symptoms down his right leg to his foot and those were due to radiculpathy from his lumbar spine condition.  

January 2008 neurosurgery notes document that an MRI showed recurrence of a herniated disc and that accounted for his right leg pain.  At that time he reported a 3 week history of constant back pain with radiation down his left leg.  He had normal strength, deep tendon reflexes were 2 plus at the knees, 0 to 1 plus at the right ankle, and 1 to 2 plus at the left ankle.  The physician stated that the findings were not entirely definite for left sided herniated nucleus pulposus (herniated disc).  Plan was to see him again in a few weeks if the left leg neurologic symptoms persisted.   

The September 2010 examination report includes findings of radiculopathy for both legs.  Left knee and ankle jerk was 0, right knee jerk was 0 and right ankle jerk was 1 plus.  Vibration sensory was normal for both legs.  On the right, he had moderately decreased pinprick and light touch in the L5 and S1 distributions of the lower leg and the foot.  On the left, he had moderately decreased pinprick and light touch in the S1 distribution of the foot, and mildly decreased in the L5 distribution of the foot.  Detailed motor examination revealed active movement against full resistance for hip flexion and extension, ankle dorsiflexion and plantar flexion, and knee extension for the left and right.  He had active movement against full resistance on the left for knee flexion and great toe extension but only active movement against some resistance on the right as to knee flexion and great toe extension.  Muscle tone was normal and there was no atrophy.  

Review of these findings leads the Board to the conclusion that the evidence fails to show that he had radiculopathy of either lower extremity that approximated the criteria for a 10 percent rating prior to February 15, 2007.  He essentially had no manifestations of neuritis or paralysis prior to that time.  The February 15, 2007 and March 7, 2007 notes however show that he had mild radiculopathy of the right leg.  The evidence after that time does not show that his right leg radiculopathy ever became more than mild and therefore never approximated the criteria for a 20 percent rating under the applicable criteria.  The Veteran essentially has had sensory disturbances and reflex loss but has not lost muscle tone, has had no atrophy, and has had nearly full motor test results.  Nor does the evidence show that he has had pain that approximated the criteria for more than a 10 percent rating for neuritis.

As the RO established the effective date of July 14, 2007 for the 10 percent rating for the right leg radiculopathy based on an outpatient treatment note and the Board has concluded that the criteria was met as of February 15, 2007, it will stage that rating from February 15, 2007.  It is noted that a 100 percent rating for convalescence was in place beginning February 15, 2007.  The RO will address compensation payments pursuant to laws and regulations for monetary payments when it implements this award.  

As to the left lower extremity radiculopathy, the first evidence of that manifestation is in the January 8, 2008 neurosurgery treatment notes.  Those notes documented the Veteran's report of 3 weeks of symptoms, which puts the date of onset at December 18, 2007.  The RO determined that the criteria for a 10 percent rating were met from the date of an examination in September 2010.  However, the onset of symptoms was clearly in December 2007 as documented in the January 2008 neurosurgery notes.  It does not follow that he first had symptoms approximating the 10 percent criteria on September 1, 2010; that is merely the date that VA examined him.  Resolving reasonable doubt in favor of the Veteran, the Board finds that his left lower extremity radiculopathy approximated the criteria for a 10 percent rating on December 18, 2007, the date that he indicated his symptoms began.  Hence, the Board will stage that rating back to that date, as is within its jurisdiction.  

The Board finds that his left lower extremity radiculopathy has never approximated the criteria for greater than the 10 percent rating.  The same analysis applies as was discussed with regard to his right leg radiculopathy, but in the case of the left lower extremity radiculopathy the symptoms have always been of lesser severity than those of the right leg; therefore no additional analysis beyond that provided with regard to the left lower extremity radiculopathy is necessary.  

Application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episode does not provide for a rating higher than the ratings already assigned for any period on appeal.  The evidence shows that he has never had incapacitating episodes of intervertebral disc syndrome of a total duration of 2 weeks in a 12 month period of time.  Even if the Board were to construe as evidence of as incapacitating episodes the statement in the September 2010 examination report of monthly one day episodes of severe pain keeping him housebound, this would still total to less than two weeks in a 12 month period.  However, the Board does not so construe that statement because it is not a statement of an incapacitating episode as defined in the schedular criteria.  

In short, his lumbar spine disability does not approximate the schedular criteria for a rating or ratings higher than already determined in the instant decision, for any period of time from the date of separation from active service to the present.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2012).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Other than any psychiatric symptoms, which are addressed in the Remand portion of this document, all symptoms and the level of disability resulting from the Veterans service connected lumbar spine disability are addressed by criteria found in the rating schedule.  He has limitation of motion and pain on motion.  These orthopedic manifestations are contemplated by the criteria found at 38 C.F.R. § 4.71a for disabilities of the spine and 38 C.F.R. § 4.40 and § 4.45.  Moreover, more severe manifestations are contemplated by the rating schedule - including ankylosis and incapacitating episodes considerably longer than any episode experienced by the Veteran.  Similarly, his neurologic symptoms are approximated by the schedular criteria found at Diagnostic Code 8620 and 8521 to include with application of 38 C.F.R. § 4.40 and § 4.45, for the respective affected nerves.  Those criteria allow for ratings for all of his symptoms and manifestations and for symptoms and manifestations significantly more severe - to include complete paralysis of the respective nerves and constant pain of the respective nerves.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.


ORDER

A 40 percent evaluation for orthopedic manifestations of the Veteran's service-connected degenerative disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy, is granted for the period beginning on September 1, 2010; subject to the laws and regulations for payment of monetary benefits.  

Entitlement to an evaluation in excess of 20 percent for orthopedic manifestations of the Veteran's service-connected degenerative disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy, is denied for the period prior to September 1, 2010.  

Entitlement to an evaluation higher than 40 percent for orthopedic manifestations of the Veteran's service-connected degenerative disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy, is denied for all periods on appeal.  

A 10 percent evaluation for right leg radiculopathy associated with degenerative disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy, is granted for the period from February 15, 2007 to July 14, 2007; subject to the laws and regulations for payment of monetary benefits.  

Entitlement to a compensable rating for right leg radiculopathy associated with degenerative disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy, for the period prior to February 15, 2007 is denied.  

Entitlement to an evaluation in excess of 10 percent for right leg radiculopathy associated with degenerative disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy, is denied for all periods on appeal.  

A 10 percent evaluation for left lower extremity radiculopathy associated with degenerative disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy, is granted for the period from December 18, 2007 to September 1, 2010. 

Entitlement to a compensable evaluation for left lower extremity radiculopathy associated with degenerative disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy, is denied for the period prior to December 18, 2007.  

Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy associated with degenerative disc disease, lumbar spine, status post redo right L5-S1 microdiskectomy, is denied for all periods on appeal.  



REMAND

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be established for a condition that was caused or aggravated by another condition for which service connection had already been established.  38 C.F.R. § 3.310 (2012).  

The Veteran initially filed his claim of entitlement to a psychiatric disorder in March 2006 and VA afforded him an examination in April 2006.  The examiner diagnosed an adjustment disorder with anxiety.  A deferred rating decision from August 2006 documents that the RO was going to ask the examiner if the disorder was acute or chronic.  In September 2006, the examiner provided an opinion that the adjustment disorder presumes that the development of symptoms is in response to stressors occurring within 3 months of onset of the stressor.  He stated that this is commensurate with the Veteran's then recent discharge from active service and includes the time during which he had been unemployed, resulting in increased anxiety.  Based on this explanation, the examiner concluded that "[h]is Adjustment Disorder, therefore, is of relatively acute duration."  That evidence was based on examination of the Veteran in April 2006.  

In a writing received by VA in April 2007, the Veteran stated that he is anxious and cannot always sleep through the night.  He stated that this has not changed since he was initially examined.  He also stated that he had nightmares about his service in Iraq, and that he is paranoid and does not feel safe.  

The September 2006 opinion is essentially a finding that the Veteran does not have a chronic psychiatric disorder.  However, given the Veteran's April 2007 statement, a year after he was examined and more than one year after his separation from active service, the determination that his psychiatric condition is acute should be reassessed.  Additionally, the facts just described draw into question whether application of the holding of the Court of Appeals for Veterans Claims (Veterans Court) in McLain v. Nicholson, 21 Vet. App. 319 (2007) is necessary.  The Veterans Court held in that case that the requirement that the claimant have a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or has a disability during the pendency of that claim, even though the disability later resolves.  Id. at 321.  

Here, there is no evidence based on examination after March 2006 as to whether the Veteran still has the diagnosed adjustment disorder.  His April 2007 statement draws into question whether the disability resolved in so short a period of time that no benefits could be granted pursuant to the Veteran Court's explanation in McLain.  There is also insufficient expert evidence as to whether his adjustment disorder, or any psychiatric disorder that may have manifested since that March 2006, is related to his active service.  

Additionally, in the November 2012 Informal Hearing Presentation, his representative noted the Veteran's assertion that he has a mental disorder related to his back pain.  Service connection has been established for degenerative disc disease of the lumbar spine.  There is no expert evidence with regard to this theory of entitlement.  The assertion with regard to psychiatric symptoms due to his service-connected spine disability, taken together with the timing of his claim and his separation from active service, are sufficient for the Board to find that VA has not satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A)(d) and 38 C.F.R. § 3.156(c) by providing an adequate examination and obtaining an adequate expert opinion with regard to his claim of entitlement to service connection for a psychiatric disability.  Hence, a remand is required so that VA can meet its duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a compensation and pension examination by a VA psychiatrist or psychologist to determine the nature and etiology of any psychiatric disorder from which he has suffered at any time since his separation from active service in February 2006.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner is asked to accomplish the following:

(a)  Identify all psychiatric disorders that the Veteran has had at any time since his separation from active service in February2006, and identify the duration of any such disorders.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified psychiatric disorder had onset during his active service or was caused by his active service.  The examiner must provide a rationale for any opinion rendered and must include comment as to information obtained from his or her interview with the Veteran.  

(c)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified psychiatric disorder was caused by pain from his service-connected lumbar spine disorder.  The examiner must provide a rationale for any opinion rendered and must include comment as to information obtained from his or her interview with the Veteran.

(d)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified psychiatric disorder was permanently increased in severity beyond its natural progression due to pain from his service-connected lumbar spine disorder.  The examiner must provide a rationale for any opinion rendered and must include comment as to information obtained from his or her interview with the Veteran

2.  Then, readjudicate the claim of entitlement to service connection for a psychiatric disorder; to include whether service connection is warranted for any disorder that the Veteran had since he was separated from active service even though the disability subsequently resolved and whether service connection is warranted as secondary to pain from his service-connected lumbar spine disability.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


